*463
Judgment reversed.

The indictment described the stolen hog as “ one red listed sow-hog weighing about 30 pounds, of the value of one and one half dollars.” Callaway was reintroduced after defendant closed, and on cross-examination testified: “I asked Burwell what shoat it was he killed, and he told me they killed that sow-shoat.” Defendant objected to this as hearsay. It was admitted on the statement of the solicitor-general, that he had been entrapped by the witness Burwell Cofer. This ruling is assigned as error. Callaway further testified that this shoat was one of a litter of six or seven, and somebody had killed three of them. He missed other shoats and this sow-shoat. He could not swear whether this was .a sow or a boar. "While he was inquiring about this hog in controversy, Burwell said that was the one that was killed; she was a sow-shoat; and this particular sow-hog was then missing; that witness knew of his own knowledge, and he had never seen her since. Be-■called, Burwell Cofer testified: “I told Mr. Callaway this was a boar — this one that was killed. The hog we .are talking about now was a boar-hog; it had never been altered.”
Irvin & Wynne, for plaintiff in error. W. M. Howard, solicitor-general, by Harrison & Peeples, contra.